                                                                                    FILED     _
                                                                             U.S. DISTRICT COURT
                                                                                AUGUSTS C!V.
                     IN THE UNITED STATES DISTRICT COURT
                                                                             2fll9ftPRI5 PH3-1+7
                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   DUBLIN DIVISION                           CLERK
                                                                                 SO

CHINA LONON,

             Plaintiff,

       V.                                         CV 319-011


CINDY L. SMITH;PHIL HALL;
NATHAN BROOKS;CATHY LEWIS;
and DOCTOR CHENEY,

              Defendants.




                                       ORDER




       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion

and DISMISSES from this case Defendants Smith, Hall, Brooks, and Lewis, along with all

official capacity claims for money damages. The case shall proceed based on Plaintiffs

allegations of deliberate indifference raised against Defendant Cheney, as described in the

Magistrate Judge's March 19, 2019 Order.

      SO ORDERED this             day of April, 2019, at Augusta, Georgia.




                                           UNITED STATES DISTRICT JUDGE
